Title: From Thomas Jefferson to James Madison, 22 November 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to Mr Madison 
                     
                     Nov. 22. 05.
                  
                  The inclosed barbarous Italian would require more consideration to be perfectly understood than I have time to bestow on it. I believe mr Wagner reads Italian. if he does, a good translation should be made; and it sets up such serious pretensions as that I think we should give it to Eaton & desire him to make a statement of what passed between him & the Ex bashaw & such a one as we may communicate to the latter with our determination on it.
               